PER CURIAM.
Appellants own a shopping center at the northwest corner of the intersection of Prima Vista Blvd. and U.S. 1 in St. Lucie County. They brought this inverse condemnation action for loss of access because the Department of Transportation (D.O.T.) closed a median cut on Prima Vista Blvd., requiring eastbound motorists on Prima Vista to proceed to the traffic light at the intersection and then make a permitted U-turn in order to enter the shopping center from the westbound lane. Access from the westbound lane was not affected.
The trial court correctly concluded that there was no compensable loss of access because this case was indistinguishable from D.O.T. v. Capital Plazca Inc., 397 So.2d 682 (Fla.1981). We affirm on the basis of that decision, as well as D.O.T. v. Gefen, 636 So.2d 1345 (Fla.1994), and D.O.T. v. Rubano, 636 So.2d 749 (Fla. 4th DCA 1994).
Affirmed.
GUNTHER, KLEIN and STEVENSON, JJ., concur.